Case 1:19-cv-02432-ARR-JO Document 34 Filed 09/10/19 Page 1 of 2 PageID #: 204




Writer’s email: David@iLawco.com




                                                      September 10, 2019


VIA ECF
Hon. James Orenstein
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


                    Runs Like Butter Inc. v. MVI Systems LLC and Samuel Taub
                                      19-cv-2432 (ARR) (JO)


Dear Judge Orenstein:

        I am counsel for plaintiff Runs Like Butter Inc. d/b/a ButterflyMX in the referenced
action and write in response to Defendants’ letter of September 6th, 2019, and pursuant to the
Court’s Order regarding: (1) whether there is unanimous consent for a referral to mediation, and
(2) whether Defendants’ submission complies with the Court’s order requiring the production of
“all documents concerning the pertinent transaction.” (D.E. 33)

        First, given Defendants’ lack of candor in these proceedings, coupled with the fact that
the parties are far apart in their settlement positions and Defendants’ counsel has indicated to the
undersigned that his client is unwilling to increase his settlement proposal, my client does not
believe a mediation would be beneficial at this time. Additionally, although Your Honor ordered
the parties to engage in informal discovery in order to facilitate settlement discussions,
Defendants provided exactly two pages of materials, and notably refused to provide requested
information regarding website analytics. Accordingly, Plaintiff is unable to understand the
extent of its damages from Defendants’ anticompetitive acts without a full opportunity for
discovery. Towards that end, Plaintiffs are complying with the Court’s Case Management Order
and have noticed depositions of Defendants for early October.
Case 1:19-cv-02432-ARR-JO Document 34 Filed 09/10/19 Page 2 of 2 PageID #: 205



        Second, the one-page document that Defendants submitted openly flouts Your Honor’s
Order that they produce “all documents concerning the pertinent transaction.” Not only that, the
document itself does not even support the representations Mr. Moskowitz made in Court. At
most, the document (entitled a “Bulk Sale Notice of Release”) indicates that a “bulk sale” has
been completed by defendant MVI Systems LLC (“Defendant MVI”) to a purchaser, MVI
Industries, LLC (“MVI Industries”). According to the New York Department of Taxation and
Finance, a “bulk sale” simply means that a person who is required to collect sales taxes has sold,
transferred or assigned business assets “in whole or in part” to another entity. Tax Bulletin ST-
70 (June 23, 2013), available at
https://www.tax.ny.gov/pubs_and_bulls/tg_bulletins/st/bulk_sales.htm. The document provides
no indication as to whether MVI Industries would be held liable for a judgment against
Defendant MVI. Indeed, to the extent the MVI Industries purchased Defendant MVI’s assets but
did not accept its liabilities, such a transfer likely constitutes a fraudulent conveyance under the
circumstances here.

        We should note that prior to submitting this letter to the Court, the undersigned conferred
with Mr. Moskowitz regarding acceptable documentation of the transfer in an attempt to resolve
the matter without Court intervention. While Mr. Moskowitz has produced three additional pages
of information, none of it shows that defendants engaged in anything other than an attempted
fraudulent transfer of assets or provides any information showing that the successor entity would
be held liable here absent a finding of fraud. For instance, despite our request for such
documents, Defendants have not produced a copy of any asset purchase agreement or schedules
thereto; any bills of sale, promissory notes, or lease assignments; a resolution or certification
from the members of either the predecessor or successor LLCs passing any merger; the operating
agreement(s) of the two entities, or any secretary of state filings concerning the transaction.

        Mr. Moskowitz contends that the matter can be resolved with a one-page stipulation
adding MVI Industries as a third defendant. This misses the point. Merely adding MVI
Industries as a party invites them to argue that they simply purchased some of Defendant MVI’s
assets and should not be liable for its debts—needlessly multiplying the issues in this case while
potentially allowing Mr. Taub and his company to escape liability. If a fraudulent transfer
occurred, plaintiffs respectfully submit that the Court attach the transferred assets or have the
conveyance set aside pursuant to N.Y. D.C.L. § 278(1). If, on the other hand, it is Defendants’
position that a de facto merger occurred, or that MVI Industries is a mere continuation of
Defendant MVI, the Defendant should produce all evidence of this transaction.


                                                      Respectfully submitted,

                                                      /s/ David D. Lin
                                                      David D. Lin


cc: Counsel for Defendants (via ECF)




                                                 2
